 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1462 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Expressing support for the people of Guatemala, Honduras, and El Salvador as they persevere through the aftermath of Tropical Storm Agatha which swept across Central America causing deadly floods and mudslides. 
 
 
Whereas, on May 29, 2010, Guatemala, Honduras, and El Salvador experienced devastating floods and mudslides brought on by Tropical Storm Agatha;  
Whereas Tropical Storm Agatha has left 174 dead and 62,827 families were directly affected in Guatemala;  
Whereas Tropical Storm Agatha has left 22dead and 7,998 in shelters in Honduras;  
Whereas Tropical Storm Agatha has left 11 dead and 12,000 in shelters in El Salvador;  
Whereas over 2,000 Guatemalans were displaced with little forewarning following the eruption of the Pacaya volcano;  
Whereas the combination of Tropical Storm Agatha and the eruption of the Pacaya volcano have devastated Guatemala’s landscape leaving behind sinkholes and mudslides across the country;  
Whereas, due to recent droughts, erratic rainfall, high food prices, and a sharp drop in remittances, Guatemala has suffered severe food insecurity that will increase in the wake of Tropical Storm Agatha;  
Whereas Guatemalan officials are estimating that damages will surpass $475,000,000;  
Whereas the loss in the agriculture sector could be close to $18,500,000 in Honduras;  
Whereas 380 schools have been affected in El Salvador;  
Whereas critical infrastructure relating to water and sanitation has been destroyed;  
Whereas the United States has provided relief for the victims of Tropical Storm Agatha by deploying United States Southern Command support helicopters and frigates for assistance with the transport of food, water, and emergency supplies;  
Whereas countries and organizations around the world have contributed millions of dollars in medicines and aid, and humanitarian aid agencies in the United States and around the world are mobilizing to provide much needed assistance to the relief and recovery efforts; and  
Whereas Guatemala, Honduras, and El Salvador have begun the process of recovering from these natural disasters: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the loss of life and expresses solidarity with all people affected by Tropical Storm Agatha;  
(2)commends the brave efforts of the people of Guatemala, Honduras, and El Salvador as they recover from Tropical Storm Agatha;  
(3)recognizes the assistance of the international community during the recovery effort in providing relief to the people of Guatemala, Honduras, and El Salvador; and  
(4)urges the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), to continue to develop a strategic plan to promote food security and recovery efforts with the goal of mitigating the current and future effects of the recent natural disasters that have devastated Guatemala, Honduras, and El Salvador.  
 
Lorraine C. Miller,Clerk.
